DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        K. GARY BRACHLOW,
                             Appellant,

                                    v.

         JANICE CHIM a/k/a JANYS CHIM, ROY E. BAKER,
              GARY PASKAL, and RONALD B. CHIM,
                           Appellees.

                              No. 4D18-480

                          [November 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2012-CA-
003895.

  K. Gary Brachlow, Ft. Pierce, pro se.

    Fred L. Kretschmer, Jr., of Brennan & Kretschmer, P.A., Vero Beach,
for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.